         Case 1:18-cr-00269-CG-B Document 27 Filed 03/14/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA                        *
                                                *
vs.                                             *        Case No. 1:18-cr-00269-CG-B
                                                *
KYLE ROSS ROOP                                  *

                         POSITION OF THE UNITED STATES
                      WITH RESPECT TO SENTENCING FACTORS

       COMES NOW the United States of America, by and through Richard W. Moore, the

United States Attorney for the Southern District of Alabama, and hereby gives notice that it has

no objections to the Presentence Investigation Report (doc. 25), filed on February 15, 2019.

                                                    RICHARD W. MOORE
                                                    UNITED STATES ATTORNEY
                                                    by:

                                                     /s/ Michael D. Anderson
                                                    Michael D. Anderson (andem8398)
                                                    Assistant United States Attorney
                                                    United States Attorney=s Office
                                                    63 South Royal Street, Suite 600
                                                    Mobile, Alabama 36602
                                                    Telephone: (251) 441-5845
                                                    Facsimile: (251) 441-5277
